DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 10/21/2020 and 09/20/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-19 are rejected under 35 U.S.C. 103 as being unpatentable over Pflug (U.S. Publication No. 2013/0286193), hereinafter referred to as Pflug, in view of Sato et al. (U.S. Publication No. 2007/0248244), hereinafter referred to as Sato.

In regard to claim 1, Pflug teaches an apparatus for providing a top view (Pflug paragraph 23 noting a vehicle vision system that captures images with multiple cameras, such as four cameras located around the vehicle at 90 degree angles relative to one another, and generate a top down view), comprising:
a camera apparatus including a plurality of cameras (Pflug paragraph 23 noting a vehicle vision system that captures images with multiple cameras, such as four cameras located around the vehicle at 90 degree angles relative to one another);
an overlap region determiner configured to match a plurality of images output from the plurality of cameras, to determine an overlap region (Pflug paragraph 5 noting an image processor that compares image data in overlapping regions of fields of views of two or more adjacent or neighboring cameras at a vehicle);
an image comparator configured to compare two images, among the plurality of images, output from two cameras in which imaging regions partially overlap, among the plurality of cameras (Pflug paragraph 30 noting a vehicle vision system that compares image data in overlapping regions of fields of views of two or more cameras at a vehicle (such as image data at the corners of the vehicle). The system of the present invention subtracts common data or image portions at the overlapping regions, leaving different data or image portions, which are indicative of objects); and
a peripheral object detector configured to detect an object and a ground around a vehicle, according to a comparison result of the image comparator (Pflug paragraph 31 noting that the image processor is operable to process image data captured by the camera or cameras, such as for detecting objects or other vehicles or pedestrians or the like in the field of view of one or more of the cameras; and Pflug paragraph 30 noting a vehicle vision system that compares image data in overlapping regions of fields of views of two or more cameras at a vehicle (such as image data at the corners of the vehicle). The system of the present invention subtracts common data or image portions at the overlapping regions, leaving different data or image portions, which are indicative of objects).
However, Pflug does not expressly disclose divide the overlap region into a plurality of blocks having a matrix form, and compare each of the plurality of blocks.
In the same field of endeavor, Sato teaches divide the overlap region into a plurality of blocks having a matrix form, and compare each of the plurality of blocks (Sato abstract noting an object processing unit divides each image frame of received image data into block areas; Sato Fig. 3 showing the division of an image into a plurality of blocks having a matrix form; Sato paragraph 42 noting that an object is determined in image data upon finding an image difference between the blocks of two images, i.e. comparing blocks of two images; and Sato Fig. 2 showing comparing blocks of two images to find the variation, indicative of an object).
It would have been obvious, for a person having ordinary skill in the art before the effective filing date, to combine the teachings of Pflug with the teachings of Sato, because both disclosures relate to imaging systems that use cameras to image an area, and intend to determine the presence of objects in the area by comparing regions of two images, and determining where there are matching or mismatching portions in those images, with mismatching portions indicating the presence of objects. The teachings of Pflug include a system that images with multiple cameras, and has an image processor that intends to determine the location of objects in the overlapping portions of those images by comparing them to find mismatched regions of the images. The teachings of Sato would benefit Pflug by providing a method of taking those image portions to be compared, and dividing those areas into blocks to more accurately locate objects in the scene. Additionally, paragraph 132 of Sato specifies examples of determining objects found on the surface of a road, which is a likely scenario of the vision system described in Pflug, and lastly, Sato also provides a display unit for displaying the result of the object detection to a user. As such, modified to incorporate the teachings of Sato, the teachings of Pflug include all of the limitations presented in claim 1.

In regard to claim 2, Pflug and Sato teach all of the limitations of claim 1 as discussed above. In addition, Pflug teaches wherein the plurality of cameras comprise a left top view camera, a right top view camera, a front top view camera, and a rear top view camera (Pflug paragraph 16 noting forward facing camera 14b, rearward facing camera 14a, and sidewardly facing cameras 14c and 14d; Pflug Figs. 1-6 showing cameras A-D; and Pflug paragraph 23 noting that the cameras are used to generate a top down view, and produce top view images).
It would have been obvious, for a person having ordinary skill in the art before the effective filing date, to combine the teachings of Pflug with the teachings of Sato for the same reasons as stated above in regard to claim 1.

In regard to claim 3, Pflug and Sato teach all of the limitations of claim 2 as discussed above. In addition, Pflug teaches wherein the overlap region determiner is further configured to match the plurality of images output from the plurality of cameras by matching two images output from two cameras in which imaging regions partially overlap (Pflug paragraph 5 noting an image processor that compares image data in overlapping regions of fields of views of two or more adjacent or neighboring cameras at a vehicle), among the left top view camera, the right top view camera, the front top view camera, and the rear top view camera (Pflug Figs. 3-4 showing the fields of view of the cameras A-D on the front, back, left, and right sides of the vehicle, and showing the overlapping portions of each set of two cameras).
 It would have been obvious, for a person having ordinary skill in the art before the effective filing date, to combine the teachings of Pflug with the teachings of Sato for the same reasons as stated above in regard to claim 1.

In regard to claim 4, Pflug and Sato teach all of the limitations of claim 2 as discussed above. In addition, Pflug teaches wherein the overlap region determiner is further configured to match the plurality of images output from the plurality of cameras (Pflug paragraph 5 noting an image processor that compares image data in overlapping regions of fields of views of two or more adjacent or neighboring cameras at a vehicle) by matching:
two images output from the left top view camera and the front top view camera (Pflug Figs. 3 and 4 showing the field of view of the left and front cameras overlapping, and thus the image processor would compare the image data in this overlapping region of fields of views),
two images output from the front top view camera and the right top view camera (Pflug Figs. 3 and 4 showing the field of view of the front and right cameras overlapping, and thus the image processor would compare the image data in this overlapping region of fields of views),
two images output from the right top view camera and the rear top view camera (Pflug Figs. 3 and 4 showing the field of view of the right and rear cameras overlapping, and thus the image processor would compare the image data in this overlapping region of fields of views), and
two images output from the rear top view camera and the left top view camera (Pflug Figs. 3 and 4 showing the field of view of the rear and left cameras overlapping, and thus the image processor would compare the image data in this overlapping region of fields of views).
It would have been obvious, for a person having ordinary skill in the art before the effective filing date, to combine the teachings of Pflug with the teachings of Sato for the same reasons as stated above in regard to claim 1.

In regard to claim 5, Pflug and Sato teach all of the limitations of claim 1 as discussed above. In addition, Pflug teaches wherein the image comparator is further configured to compare a first comparison image and a second comparison image, corresponding to the overlap region, in each of the two images output from the two cameras in which the imaging regions partially overlap (Pflug paragraph 5 noting an image processor that compares image data in overlapping regions of fields of views of two or more adjacent or neighboring cameras at a vehicle; and Pflug Figs. 3-4 showing the fields of view of the cameras A-D on the front, back, left, and right sides of the vehicle, and showing the overlapping portions of each set of two cameras).
It would have been obvious, for a person having ordinary skill in the art before the effective filing date, to combine the teachings of Pflug with the teachings of Sato for the same reasons as stated above in regard to claim 1.

In regard to claim 6, Pflug and Sato teach all of the limitations of claim 5 as discussed above. In addition, Pflug teaches wherein the image comparator is further configured to compare the first comparison image and the second comparison image to determine whether data of the first comparison image and data of the second comparison image are matched or mismatched (Pflug paragraph 31 noting that the image processor is operable to process image data captured by the camera or cameras, such as for detecting objects or other vehicles or pedestrians or the like in the field of view of one or more of the cameras; and Pflug paragraph 30 noting a vehicle vision system that compares image data in overlapping regions of fields of views of two or more cameras at a vehicle (such as image data at the corners of the vehicle). The system of the present invention subtracts common data or image portions at the overlapping regions, leaving different data or image portions, which are indicative of objects)
However, Pflug does not expressly disclose for each of the plurality of blocks.
In the same field of endeavor, Sato teaches for each of the plurality of blocks (Sato abstract noting an object processing unit divides each image frame of received image data into block areas; Sato Fig. 3 showing the division of an image into a plurality of blocks having a matrix form; Sato paragraph 42 noting that an object is determined in image data upon finding an image difference between the blocks of two images, i.e. comparing blocks of two images; and Sato Fig. 2 showing comparing blocks of two images to find the variation, indicative of an object).
It would have been obvious, for a person having ordinary skill in the art before the effective filing date, to combine the teachings of Pflug with the teachings of Sato for the same reasons as stated above in regard to claim 1.

In regard to claim 7, Pflug and Sato teach all of the limitations of claim 6 as discussed above. In addition, Pflug teaches wherein the peripheral object detector is further configured to: 
determine a first region, in which the data of the first comparison image and the data of the second comparison image are matched, as a region corresponding to the ground (Pflug paragraph 31 noting the system compares image data in overlapping regions and subtracts common data (matched); and Pflug paragraph 24 noting that the areas of the scenery on the ground should become eliminated, because they have no disparity (ground is matched)); and
determine a second region, in which the data of the first comparison image and the data of the second comparison image are mismatched, as a region corresponding to the object (Pflug paragraph 31 noting that the image processor is operable to process image data captured by the camera or cameras, such as for detecting objects or other vehicles or pedestrians or the like in the field of view of one or more of the cameras; and Pflug paragraph 30 noting a vehicle vision system that compares image data in overlapping regions of fields of views of two or more cameras at a vehicle (such as image data at the corners of the vehicle). The system of the present invention subtracts common data or image portions at the overlapping regions, leaving different data or image portions (mismatched), which are indicative of objects).
However, Pflug does not expressly disclose that the regions are block groups, among the plurality of blocks.
In the same field of endeavor, Sato teaches block groups, among the plurality of blocks (Sato abstract noting an object processing unit divides each image frame of received image data into block areas; Sato Fig. 3 showing the division of an image into a plurality of blocks having a matrix form; Sato paragraph 42 noting that an object is determined in image data upon finding an image difference between the blocks of two images, i.e. comparing blocks of two images; and Sato Fig. 2 showing comparing blocks of two images to find the variation, indicative of an object).
It would have been obvious, for a person having ordinary skill in the art before the effective filing date, to combine the teachings of Pflug with the teachings of Sato for the same reasons as stated above in regard to claim 1.

In regard to claim 8, Pflug teaches an apparatus for providing a top view (Pflug paragraph 23 noting a vehicle vision system that captures images with multiple cameras, such as four cameras located around the vehicle at 90 degree angles relative to one another, and generate a top down view), comprising:
a camera apparatus including a plurality of cameras (Pflug paragraph 23 noting a vehicle vision system that captures images with multiple cameras, such as four cameras located around the vehicle at 90 degree angles relative to one another);
an overlap region determiner configured to match a plurality of images output from the plurality of cameras, to determine an overlap region (Pflug paragraph 5 noting an image processor that compares image data in overlapping regions of fields of views of two or more adjacent or neighboring cameras at a vehicle);
an image comparator configured to compare two images, among the plurality of images, output from two cameras in which imaging regions partially overlap, among the plurality of cameras (Pflug paragraph 30 noting a vehicle vision system that compares image data in overlapping regions of fields of views of two or more cameras at a vehicle (such as image data at the corners of the vehicle). The system of the present invention subtracts common data or image portions at the overlapping regions, leaving different data or image portions, which are indicative of objects); and
a peripheral object detector configured to calculate a distance between an object around a vehicle and the vehicle (Pflug claim 9 noting the vehicle vision system is operable to determine a distance between the equipped vehicle and the object present at said first overlapping region, and wherein said vehicle vision system is operable to generate an alert to the driver of the equipped vehicle responsive to the determined distance being less than a threshold distance), according to a comparison result of the image comparator (Pflug paragraph 31 noting that the image processor is operable to process image data captured by the camera or cameras, such as for detecting objects or other vehicles or pedestrians or the like in the field of view of one or more of the cameras; and Pflug paragraph 30 noting a vehicle vision system that compares image data in overlapping regions of fields of views of two or more cameras at a vehicle (such as image data at the corners of the vehicle). The system of the present invention subtracts common data or image portions at the overlapping regions, leaving different data or image portions, which are indicative of objects).
However, Pflug does not expressly disclose divide the overlap region into a plurality of blocks having a matrix form, and compare each of the plurality of blocks.
In the same field of endeavor, Sato teaches divide the overlap region into a plurality of blocks having a matrix form, and compare each of the plurality of blocks (Sato abstract noting an object processing unit divides each image frame of received image data into block areas; Sato Fig. 3 showing the division of an image into a plurality of blocks having a matrix form; Sato paragraph 42 noting that an object is determined in image data upon finding an image difference between the blocks of two images, i.e. comparing blocks of two images; and Sato Fig. 2 showing comparing blocks of two images to find the variation, indicative of an object).
It would have been obvious, for a person having ordinary skill in the art before the effective filing date, to combine the teachings of Pflug with the teachings of Sato for the same reasons as stated above in regard to claim 1.

In regard to claim 9, Pflug and Sato teach all of the limitations of claim 8 as discussed above. In addition, Pflug teaches wherein the plurality of cameras comprise a left top view camera, a right top view camera, a front top view camera, and a rear top view camera (Pflug paragraph 16 noting forward facing camera 14b, rearward facing camera 14a, and sidewardly facing cameras 14c and 14d; Pflug Figs. 1-6 showing cameras A-D; and Pflug paragraph 23 noting that the cameras are used to generate a top down view, and produce top view images).
It would have been obvious, for a person having ordinary skill in the art before the effective filing date, to combine the teachings of Pflug with the teachings of Sato for the same reasons as stated above in regard to claim 1.

In regard to claim 10, Pflug and Sato teach all of the limitations of claim 9 as discussed above. In addition, Pflug teaches wherein the overlap region determiner is further configured to match the plurality of images output from the plurality of cameras by matching two images output from two cameras in which imaging regions partially overlap (Pflug paragraph 5 noting an image processor that compares image data in overlapping regions of fields of views of two or more adjacent or neighboring cameras at a vehicle), among the left top view camera, the right top view camera, the front top view camera, and the rear top view camera (Pflug Figs. 3-4 showing the fields of view of the cameras A-D on the front, back, left, and right sides of the vehicle, and showing the overlapping portions of each set of two cameras).
 It would have been obvious, for a person having ordinary skill in the art before the effective filing date, to combine the teachings of Pflug with the teachings of Sato for the same reasons as stated above in regard to claim 1.

In regard to claim 11, Pflug and Sato teach all of the limitations of claim 9 as discussed above. In addition, Pflug teaches wherein the overlap region determiner is further configured to match the plurality of images output from the plurality of cameras (Pflug paragraph 5 noting an image processor that compares image data in overlapping regions of fields of views of two or more adjacent or neighboring cameras at a vehicle) by matching:
two images output from the left top view camera and the front top view camera (Pflug Figs. 3 and 4 showing the field of view of the left and front cameras overlapping, and thus the image processor would compare the image data in this overlapping region of fields of views),
two images output from the front top view camera and the right top view camera (Pflug Figs. 3 and 4 showing the field of view of the front and right cameras overlapping, and thus the image processor would compare the image data in this overlapping region of fields of views),
two images output from the right top view camera and the rear top view camera (Pflug Figs. 3 and 4 showing the field of view of the right and rear cameras overlapping, and thus the image processor would compare the image data in this overlapping region of fields of views), and
two images output from the rear top view camera and the left top view camera (Pflug Figs. 3 and 4 showing the field of view of the rear and left cameras overlapping, and thus the image processor would compare the image data in this overlapping region of fields of views).
It would have been obvious, for a person having ordinary skill in the art before the effective filing date, to combine the teachings of Pflug with the teachings of Sato for the same reasons as stated above in regard to claim 1.

In regard to claim 12, Pflug and Sato teach all of the limitations of claim 8 as discussed above. In addition, Pflug teaches wherein the image comparator is further configured to compare a first comparison image and a second comparison image, corresponding to the overlap region, in each of the two images output from the two cameras in which the imaging regions partially overlap (Pflug paragraph 5 noting an image processor that compares image data in overlapping regions of fields of views of two or more adjacent or neighboring cameras at a vehicle; and Pflug Figs. 3-4 showing the fields of view of the cameras A-D on the front, back, left, and right sides of the vehicle, and showing the overlapping portions of each set of two cameras).
It would have been obvious, for a person having ordinary skill in the art before the effective filing date, to combine the teachings of Pflug with the teachings of Sato for the same reasons as stated above in regard to claim 1.

In regard to claim 13, Pflug and Sato teach all of the limitations of claim 12 as discussed above. In addition, Pflug teaches wherein the image comparator is further configured to compare the first comparison image and the second comparison image to determine whether data of the first comparison image and data of the second comparison image are matched or mismatched (Pflug paragraph 31 noting that the image processor is operable to process image data captured by the camera or cameras, such as for detecting objects or other vehicles or pedestrians or the like in the field of view of one or more of the cameras; and Pflug paragraph 30 noting a vehicle vision system that compares image data in overlapping regions of fields of views of two or more cameras at a vehicle (such as image data at the corners of the vehicle). The system of the present invention subtracts common data or image portions at the overlapping regions, leaving different data or image portions, which are indicative of objects)
However, Pflug does not expressly disclose for each of the plurality of blocks.
In the same field of endeavor, Sato teaches for each of the plurality of blocks (Sato abstract noting an object processing unit divides each image frame of received image data into block areas; Sato Fig. 3 showing the division of an image into a plurality of blocks having a matrix form; Sato paragraph 42 noting that an object is determined in image data upon finding an image difference between the blocks of two images, i.e. comparing blocks of two images; and Sato Fig. 2 showing comparing blocks of two images to find the variation, indicative of an object).
It would have been obvious, for a person having ordinary skill in the art before the effective filing date, to combine the teachings of Pflug with the teachings of Sato for the same reasons as stated above in regard to claim 1.

In regard to claim 14, Pflug and Sato teach all of the limitations of claim 13 as discussed above. In addition, Pflug teaches wherein the peripheral object detector is further configured to calculate the distance between the object around the vehicle and the vehicle (Pflug claim 9 noting the vehicle vision system is operable to determine a distance between the equipped vehicle and the object present at said first overlapping region, and wherein said vehicle vision system is operable to generate an alert to the driver of the equipped vehicle responsive to the determined distance being less than a threshold distance) according to:
a first region, in which the data of the first comparison image and the data of the second comparison image are matched (Pflug paragraph 31 noting the system compares image data in overlapping regions and subtracts common data (matched); and Pflug paragraph 24 noting that the areas of the scenery on the ground should become eliminated, because they have no disparity (ground is matched)); and
a second block group, among the plurality of blocks, in which the data of the first comparison image and the data of the second comparison image are mismatched (Pflug paragraph 31 noting that the image processor is operable to process image data captured by the camera or cameras, such as for detecting objects or other vehicles or pedestrians or the like in the field of view of one or more of the cameras; and Pflug paragraph 30 noting a vehicle vision system that compares image data in overlapping regions of fields of views of two or more cameras at a vehicle (such as image data at the corners of the vehicle). The system of the present invention subtracts common data or image portions at the overlapping regions, leaving different data or image portions (mismatched), which are indicative of objects).
However, Pflug does not expressly disclose that the regions are block groups, among the plurality of blocks.
In the same field of endeavor, Sato teaches block groups, among the plurality of blocks (Sato abstract noting an object processing unit divides each image frame of received image data into block areas; Sato Fig. 3 showing the division of an image into a plurality of blocks having a matrix form; Sato paragraph 42 noting that an object is determined in image data upon finding an image difference between the blocks of two images, i.e. comparing blocks of two images; and Sato Fig. 2 showing comparing blocks of two images to find the variation, indicative of an object).
It would have been obvious, for a person having ordinary skill in the art before the effective filing date, to combine the teachings of Pflug with the teachings of Sato for the same reasons as stated above in regard to claim 1.

In regard to claim 15, Pflug and Sato teach all of the limitations of claim 14 as discussed above. In addition, Pflug teaches wherein the peripheral object detector is further configured to calculate the distance between the object around the vehicle and the vehicle (Pflug claim 9 noting the vehicle vision system is operable to determine a distance between the equipped vehicle and the object present at said first overlapping region, and wherein said vehicle vision system is operable to generate an alert to the driver of the equipped vehicle responsive to the determined distance being less than a threshold distance) according to at least one region, disposed adjacent to the second region (Pflug paragraph 30 noting a vehicle vision system that compares image data in overlapping regions of fields of views of two or more cameras at a vehicle (such as image data at the corners of the vehicle). The system of the present invention subtracts common data or image portions at the overlapping regions, leaving different data or image portions, which are indicative of objects. It is implied that an area with different data would could be adjacent to an area with common data, as an object would have boundaries at the edge of the object where it meets the common data of non-object).
However, Pflug does not expressly disclose that the region is a block, among the first block group, adjacent to the second block group.
In the same field of endeavor, Sato teaches that the region is a block, among the first block group, adjacent to the second block group (Sato abstract noting an object processing unit divides each image frame of received image data into block areas; Sato Fig. 3 showing the division of an image into a plurality of blocks having a matrix form; Sato paragraph 42 noting that an object is determined in image data upon finding an image difference between the blocks of two images, i.e. comparing blocks of two images; and Sato Fig. 2 showing comparing blocks of two images to find the variation, indicative of an object).
It would have been obvious, for a person having ordinary skill in the art before the effective filing date, to combine the teachings of Pflug with the teachings of Sato for the same reasons as stated above in regard to claim 1.

In regard to claim 16, Pflug and Sato teach all of the limitations of claim 15 as discussed above. In addition, Pflug teaches wherein the peripheral object detector is further configured to calculate the distance between the object around the vehicle and the vehicle (Pflug claim 9 noting the vehicle vision system is operable to determine a distance between the equipped vehicle and the object present at said first overlapping region, and wherein said vehicle vision system is operable to generate an alert to the driver of the equipped vehicle responsive to the determined distance being less than a threshold distance), disposed adjacent to the second region and closest to the vehicle (Pflug paragraph 14 noting a closest distance finding algorithm may find the distance "d" as the closest distance between a detected object and the vehicle or vehicle's extensions)
However, Pflug does not expressly disclose according to a block, among the first block group, disposed adjacent to the second block group.
In the same field of endeavor, Sato teaches according to a block, among the first block group, disposed adjacent to the second block group (Sato abstract noting an object processing unit divides each image frame of received image data into block areas; Sato Fig. 3 showing the division of an image into a plurality of blocks having a matrix form; Sato paragraph 42 noting that an object is determined in image data upon finding an image difference between the blocks of two images, i.e. comparing blocks of two images; and Sato Fig. 2 showing comparing blocks of two images to find the variation, indicative of an object).
It would have been obvious, for a person having ordinary skill in the art before the effective filing date, to combine the teachings of Pflug with the teachings of Sato for the same reasons as stated above in regard to claim 1.

In regard to claim 17, Pflug teaches a vehicle (Pflug paragraph 23 noting a vehicle vision system), comprising:
cameras mounted on respective surfaces of the vehicle (Pflug paragraph 23 noting a vehicle vision system that captures images with multiple cameras, such as four cameras located around the vehicle at 90 degree angles relative to one another); and
one or more processors (Pflug paragraph 5 noting an image processor that compares image data in overlapping regions of fields of views of two or more adjacent or neighboring cameras at a vehicle) configured to:
determine an overlap region in which two images respectively output from two cameras among the cameras partially overlap (Pflug paragraph 30 noting a vehicle vision system that compares image data in overlapping regions of fields of views of two or more cameras at a vehicle (such as image data at the corners of the vehicle). The system of the present invention subtracts common data or image portions at the overlapping regions, leaving different data or image portions, which are indicative of objects);
compare the two images (Pflug paragraph 30 noting a vehicle vision system that compares image data in overlapping regions of fields of views of two or more cameras at a vehicle (such as image data at the corners of the vehicle)); and
detect an object (Pflug paragraph 31 noting that the image processor is operable to process image data captured by the camera or cameras, such as for detecting objects or other vehicles or pedestrians or the like in the field of view of one or more of the cameras; and Pflug paragraph 30 noting a vehicle vision system that compares image data in overlapping regions of fields of views of two or more cameras at a vehicle (such as image data at the corners of the vehicle). The system of the present invention subtracts common data or image portions at the overlapping regions, leaving different data or image portions (mismatched), which are indicative of objects) and a ground around the vehicle (Pflug paragraph 31 noting the system compares image data in overlapping regions and subtracts common data (matched); and Pflug paragraph 24 noting that the areas of the scenery on the ground should become eliminated, because they have no disparity (ground is matched)), according to a result of the comparing of the two images (Pflug paragraph 30 noting a vehicle vision system that compares image data in overlapping regions of fields of views of two or more cameras at a vehicle).
However, Pflug does not expressly disclose divide the overlap region into a plurality of blocks having a matrix form, and compare the plurality of blocks.
In the same field of endeavor, Sato teaches divide the overlap region into a plurality of blocks having a matrix form, and compare the plurality of blocks (Sato abstract noting an object processing unit divides each image frame of received image data into block areas; Sato Fig. 3 showing the division of an image into a plurality of blocks having a matrix form; Sato paragraph 42 noting that an object is determined in image data upon finding an image difference between the blocks of two images, i.e. comparing blocks of two images; and Sato Fig. 2 showing comparing blocks of two images to find the variation, indicative of an object).
It would have been obvious, for a person having ordinary skill in the art before the effective filing date, to combine the teachings of Pflug with the teachings of Sato for the same reasons as stated above in regard to claim 1.

In regard to claim 18, Pflug and Sato teach all of the limitations of claim 17 as discussed above. In addition, Pflug teaches wherein the one or more processors are further configured to:
determine first regions, in which respective data of the two images match, as corresponding to the ground (Pflug paragraph 31 noting the system compares image data in overlapping regions and subtracts common data (matched); and Pflug paragraph 24 noting that the areas of the scenery on the ground should become eliminated, because they have no disparity (ground is matched)); and
determine second regions, in which the respective data of the two images do not match, as corresponding to the object (Pflug paragraph 31 noting that the image processor is operable to process image data captured by the camera or cameras, such as for detecting objects or other vehicles or pedestrians or the like in the field of view of one or more of the cameras; and Pflug paragraph 30 noting a vehicle vision system that compares image data in overlapping regions of fields of views of two or more cameras at a vehicle (such as image data at the corners of the vehicle). The system of the present invention subtracts common data or image portions at the overlapping regions, leaving different data or image portions (mismatched), which are indicative of objects).
However, Pflug does not expressly disclose that the regions are first and second blocks, among the blocks.
In the same field of endeavor, Sato teaches that the regions are first and second blocks, among the blocks (Sato abstract noting an object processing unit divides each image frame of received image data into block areas; Sato Fig. 3 showing the division of an image into a plurality of blocks having a matrix form; Sato paragraph 42 noting that an object is determined in image data upon finding an image difference between the blocks of two images, i.e. comparing blocks of two images; and Sato Fig. 2 showing comparing blocks of two images to find the variation, indicative of an object).
It would have been obvious, for a person having ordinary skill in the art before the effective filing date, to combine the teachings of Pflug with the teachings of Sato for the same reasons as stated above in regard to claim 1.

In regard to claim 19, Pflug and Sato teach all of the limitations of claim 17 as discussed above. In addition, Pflug teaches wherein the one or more processors are further configured to convert the two images to be in respective top view perspectives prior to determining the overlap region (Pflug paragraph 24 noting that disparity analysis on the image data is done after the image data is already transferred into the virtual top view).
It would have been obvious, for a person having ordinary skill in the art before the effective filing date, to combine the teachings of Pflug with the teachings of Sato for the same reasons as stated above in regard to claim 1.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:

Yamamoto et al. – U.S. Publication No. 2010/0245577
Mizuta – U.S. Publication No. 2009/0097708
Ehlgen et al. – U.S. Publication No. 2009/0022423
Hongo et al. – U.S. Publication No. 2008/0170122

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYLER B EDWARDS whose telephone number is (571)272-2738. The examiner can normally be reached 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sathyanarayanan Perungavoor can be reached on (571)272-7455. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TYLER B. EDWARDS/
Examiner
Art Unit 2488



/SATH V PERUNGAVOOR/Supervisory Patent Examiner, Art Unit 2488